Appeal by the defendant from a judgment of the County Court, Orange County (De Rosa, J.), rendered August 10, 2004, convicting him of operating a motor vehicle while intoxicated (two counts), resisting arrest, harassment in the second degree, and criminal mischief in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was charged in one indictment with various offenses stemming from two incidents. By pleading guilty, the defendant forfeited his right to appellate review of the denial of his motion to sever the counts of the indictment stemming from one incident from the counts stemming from the other (see People v Di Donato, 87 NY2d 992, 993 [1996]; People v Grant, 140 AD2d 623, 624 [1988]).
The defendant’s remaining contention is without merit (see People v Fernandez, 67 NY2d 686, 688 [1986]; People v Henderson, 269 AD2d 404 [2000]). Florio, J.P., Ritter, Goldstein and Covello, JJ., concur.